lee, elmer edward v. state                                          








                                        NO. 12-07-00155-CR
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
 
DEXTER
ALEXANDER,     §          APPEAL FROM THE 7TH
APPELLANT
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
THE
STATE OF TEXAS,
APPELLEE   §          SMITH
COUNTY, TEXAS
 


















 
 

MEMORANDUM OPINION
PER
CURIAM
            This appeal is being dismissed for want of
jurisdiction.  Appellant was convicted of
possession of a controlled substance. 
Sentence was imposed on January 22, 2007.
            Texas Rule of Appellate Procedure 26.2 provides that an
appeal is perfected when notice of appeal is filed within thirty days after the
day sentence is imposed or suspended in open court unless a motion for new
trial is timely filed.  Where a timely
motion for new trial has been filed, notice of appeal shall be filed within
ninety days after the sentence is imposed or suspended in open court.  Id.  Appellant did not file a motion for new
trial.  Therefore, his notice of appeal
was due to have been filed on or before February 21, 2007.  However, Appellant did not file his notice of
appeal until April 19, 2007 and did not timely file a motion for extension of
time to file his notice of appeal as permitted by Texas Rule of Appellate
Procedure 26.3.




            On April 23, 2007, this court notified Appellant,
pursuant to Rules 26.2 and 37.2, that the clerk’s record did not show the
jurisdiction of this court, and it gave him until May 3, 2007 to correct the
defect.  This deadline has now passed,
and Appellant has neither shown the jurisdiction of this court or otherwise
responded to our April 23, 2007 notice.  Because
this court has no authority to allow the late filing of a notice of appeal
except as provided by Rule 26.3, the appeal must be dismissed.  See Slaton v. State, 981 S.W.2d
208, 210 (Tex. Crim. App. 1998). 
Accordingly, the appeal is dismissed for want of jurisdiction.  
Opinion
delivered May 16, 2007.
Panel
consisted of Worthen, C.J., Griffith, J., and Hoyle, J.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
(DO NOT PUBLISH)